           Case 1:20-cv-04095-RA-OTW Document 73 Filed 01/04/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 VENTURE GROUP ENTERPRISES, INC.                                   DATE FILED: 1/4/21

                             Plaintiff,
                                                                      20-CV-4095 (RA)
                        v.
                                                                           ORDER
 VONAGE BUSINESS INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         The Court understands that fact discovery remains ongoing in this case, and that each party

continues to take issue with the other party’s discovery responses. Some of these disputes are pending

before Magistrate Judge Wang. See Dkt. 70 (Vonage’s letter motion for a Local Rule 37.2 conference);

Dkt. 72 (indicating that Venture may “make its own request for a pre-motion conference”). Accordingly,

the post-discovery conference scheduled for January 8, 2021, is hereby adjourned sine die. The parties

are instructed to submit a joint status update no later than one week after the close of fact discovery, at

which time the Court will reschedule the post-discovery conference.

SO ORDERED.

Dated:      January 4, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
